Title: To Alexander Hamilton from David Ross, [5–10 October 1792]
From: Ross, David
To: Hamilton, Alexander



Dear Sir
[Bladensburgh, Maryland, October 5–10, 1792]

I did not return to Bladensburgh after an absence of 8 or 10 days ’till Monday the 1st. of October, the day of our Election when I found yours to me enclosing a letter to Colo. Mercer. Expecting to find him at Marlborough where the election is held for this part of the District I took his letter with me and not finding him there, I proceeded on to Annapolis, which place he had left for Marlborough, and we missed each other, by taking different roads. But he received it the next day as a young Gentleman carried the letter for me who was particular at my request in seeing it delivered—and Colo Mercer had before received Copies of yours to him & myself, which I had left for him in case we should so miss each other.
In answer to yours to me—I refer you to Colo Mercers and my own Publications and you will judge for yourself from these and the answer Colo Mercer may write you how far he admits or denies his having impeached your Integrity, and charged you with interfering in our Election. I can only assure you I have not wilfully misrepresented any thing altho’ I admit I may have been mistaken as to the precise words he may have made use of, except that “he gave 18/ when he was offered 14/.” as I took them down instantly this being at Bladensburgh—but having no intention of any thing of the kind, when he spoke at Marlborough I cannot be so positive as to the other words, as they rested only on my memory for some days but I took the precaution before I published to show it to several Gentlemen with a request that they would rectify any thing I had in their apprehension, misunderstood. And when I heard him at Bladensburgh I had not the most distant impression that I had misapprehended him at Marlborough. And the following is additional evidence given to me in writing and signed by one whose character for veracity you may rely on with liberty to make use of his name if necessary. At Marlborough after Colo Mercer had received Copies of your letter to him and of yours to me instead of immediately and publickly denying that he had impeached or meant to impeach your Integrity, and informing those present (who or at least some of them also knew the contents of the letters) that I had misapprehended him he said—
“That since private conversation had been divulged respecting himself he now declared that Mr Hamilton had offerred him money if he would vote for the Assumption.” After walking across the room for a minute or two (Some of the Company astonished at the charge) he added as nearly as I can recollect in the following words—“I had a claim against the United States for two or three hundred dollars which by the act of Limitation I was prevented receiving payment for. However last session of Congress we opened the door for claims in that situation and I accordingly produced my claim, and at one time was told it would be paid and at another time was told it would not—at length going to the Office respecting it I met with Mr Hamilton and told him I was much surprised my account was not admitted and paid, for every article in it was just, and if it belonged to any man in the United States but myself it would be admitted and paid. Mr Hamilton made some objections to the account, and then in a jocular manner said if you will vote for the Assumption I will pay you your account out of my own Pocket. Colo Mercer also added if he thought Mr Hamilton had been serious at the time he would have knocked him down.”
As I did not receive yours till the day of the Election I took the liberty to have some
